DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theis et al., US 10,552,977.
In regard to claim 1, Theis et al., US 10,552,977, discloses a method for generating a face image, comprising: 

presenting the first image to the user (see column 13, line 59 to column 14, line 2 and figure 6, element 605); 
inputting the first image into a pre-trained generative adversarial network in a backend to obtain a second image output by the generative adversarial network (see figure 3, element 315 and column 11, lines 10-22); 
wherein the generative adversarial network uses face attribute information generated based on the input image as a constraint (see column 10, line 53 to column 11, line 9); and 
presenting the second image to the user in response to obtaining the second image output by the generative adversarial network in the backend (see column 11, line 22-26).
In regard to claim 10, Theis et al., US 10,552,977, discloses the method of claim 1, wherein the method further comprises: presenting the first image and the second image to the user simultaneously after presenting the second image to the user for a predetermined time length (see column 10, lines 34-40 and figure 6: the swapped image displaced to the user displays portions of both images stitched together).
In regard to claim 17, Theis et al., US 10,552,977, discloses an electronic device, comprising: 
one or more processors (see figure 8, element 802 and column 13, lines 36-58); and 

wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
receiving a first image including a face input by a user (see figure 3, 310; abstract; and column 3, lines 29-43; column 11, lines 10-14); 
presenting the first image to the user (see column 13, line 59 to column 14, line 2 and figure 6, element 605); 
inputting the first image into a pre-trained generative adversarial network in a backend to obtain a second image output by the generative adversarial network (see figure 3, element 315 and column 11, lines 10-22); 
wherein the generative adversarial network uses face attribute information generated based on the input image as a constraint (see column 10, line 53 to column 11, line 9); and 
presenting the second image to the user in response to obtaining the second image output by the generative adversarial network in the backend (see column 11, line 22-26).
In regard to claim 20, since Theis et al., US 10,552,977, discloses the electronic device and its operation as described above in regard to claim 17, the computer readable medium of claim 20 is also disclosed (see claim 17 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theis et al., US 10,552,977, in view of Kang et al., US 2021/0149274.
In regard to claim 2, Theis et al., US 10,552,977, discloses the method of claim 1.  The Theis reference does not specifically disclose wherein before receiving the first image including the face input by the user, the method further comprises: receiving an instruction of converting a face in an interactive scene; and presenting information of inputting the face image to the user.
Kang et al., US 2021/0149274, discloses a method for generating a face wherein before receiving the first image including the face input by the user, the method further comprises: receiving an instruction of converting a face in an interactive scene (see para 81-82); and presenting information of inputting the face image to the user (see para 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Theis et al., US 10,552,977, in view of Kang et al., US 2021/0149274, wherein before receiving the first image including the face input by the user, the method further comprises: receiving an instruction of converting a face in an interactive scene; and presenting information of inputting the face image to the user, in order to for the user to quickly and easily user commands.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theis et al., US 10,552,977, in view of Kang et al., US 2021/0149274, as applied to claim 2 above, and further in view of Suzuki, US 2009/0079844.
In regard to claim 3, Theis et al., US 10,552,977, in view of Kang et al., US 2021/0149274, discloses the method of claim 2.  The Theis and Kang references do not specifically disclose wherein presenting information of inputting the face image to the user comprises: presenting a face automatic photographing interface to the user; and the receiving the first image including the face input by the user comprises: triggering an automatic photographing function to obtain the first image in response to detecting that the user inputs the face in an automatic photographing interface.
Suzuki, US 2009/0079844, discloses an imaging device wherein presenting information of inputting the face image to the user comprises: presenting a face automatic photographing interface to the user (see para 73-78); and the receiving the first image including the face input by the user comprises: triggering an automatic photographing function to obtain the first image in response to detecting that the user inputs the face in an automatic photographing interface (see figure 7 and para 85-90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Theis et al., US 10,552,977, in view of Kang et al., US 2021/0149274, and further in view of Suzuki, US 2009/0079844,  wherein presenting information of inputting the face image to the user comprises: presenting a face automatic photographing interface to the user; and the receiving the first image including the face input by the user comprises: triggering an automatic photographing function to obtain the first image in response to detecting that 
In regard to claim 4, Theis et al., US 10,552,977, in view of Kang et al., US 2021/0149274, and further in view of Suzuki, US 2009/0079844, discloses the method of claim 3.  The Suzuki reference discloses wherein the presenting the face automatic photographing interface to the user comprises at least one of: presenting an automatic photographing interface having a frame of a preset style and/or photographing requirements to the user; or presenting prompt information of failure to detect the face to the user in response to failing to detect the face at the photographing interface (see figure 7, element S238 and para 85-90).
In regard to claim 5, Theis et al., US 10,552,977, in view of Kang et al., US 2021/0149274, and further in view of Suzuki, US 2009/0079844, discloses the method of claim 3.  The Suzuki reference discloses wherein the presenting the face automatic photographing interface to the user further comprises: presenting an automatic photographing countdown to the user in response to detecting the face at the automatic photographing interface (see figure 7, step S232); photographing the detected face in response to an end of the automatic photographing countdown (see figure 7, step S208); and ending the countdown and presenting prompt information indicating that the face is not recognized to the user in response to the user not inputting the face within an automatic photographing countdown period (see figure 7, step S236 and S238).

Allowable Subject Matter
Claims 6-9, 11-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0285629, discloses an imaging device with face capturing and verification.  US 2021/0019541, discloses an imaging system with image verification through a generative adversarial network.  US 2020/0104574, discloses an imaging device that exchanges a face image for and emoji image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs